United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
U.S. POSTAL SERVICE, VAN BRUNT
STATION POST OFFICE, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1712
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2019 appellant filed a timely appeal from a June 6, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that OWCP received additional evidence following the June 6, 2019 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that acceptance of
his claim should be expanded to include additional conditions causally related to his accepted
September 27, 2016 employment injury.
FACTUAL HISTORY
On September 28, 2016 appellant, then a 39-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury to his left arm, shoulder, and right wrist
on September 27, 2016 when he was delivering mail and two large dogs began chasing him,
causing him to fall off of a porch from a 10-foot high ledge, hit the side of a wall and the ground.
He reported landing on his left shoulder, neck, and head first, and then the rest of his body in an
awkward position. Appellant stopped work on the date of the injury.
By decision dated November 16, 2016, OWCP accepted the claim for cervical sprain and
left shoulder sprain. It paid appellant intermittent wage-loss compensation on the supplemental
rolls commencing November 12, 2016.3
By decision dated November 21, 2016, OWCP denied the acceptance of appellant’s claim
to include the conditions of shoulder osteoarthritis, lumbar radiculopathy, lumbar herniation,
lumbar subluxation, lumbar disc displacement, lumbar spondylolisthesis, lumbar retrolisthesis,
lumbar osteoarthritis, lumbar scoliosis, right-side sciatica, cervical osteoarthritis, cervical
subluxation, cervical radiculopathy, cervical disc displacement at C5-6, cervical spondylosis,
cervical brachial neuralgia, and bilateral carpal tunnel syndrome finding that the medical evidence
of record failed to establish that the conditions were causally related to the accepted September 27,
2016 employment injury.
Appellant continued to seek physical therapy and medical treatment for his work-related
conditions. On October 31, 2018 OWCP referred appellant to Dr. Andrew Farber, a Boardcertified orthopedic surgeon, for a second opinion evaluation and opinion on his work-related
conditions and disability.
In a November 15, 2018 report and a March 5, 2019 addendum report, Dr. Farber opined
that acceptance of appellant’s left shoulder condition should be expanded to include rotator cuff
tearing as the injury was directly caused by the September 27, 2016 employment incident. He
explained that an August 4, 2018 magnetic resonance imaging (MRI) scan of the left shoulder

3

Appellant filed a notice of recurrence (Form CA-2a) on May 11, 2017, claiming disability as of May 8, 2017. On
June 1, 2017 OWCP administratively converted the recurrence claim to a new claim under OWCP File No.
xxxxxx113. By decisions dated July 12 and November 16, 2017, and October 12, 2018, it denied appellant’s claim
finding that the medical evidence of record failed to establish that the diagnosed medical conditions of right shoulder
osteoarthritis, cervical osteoarthritis, lumbosacral osteoarthritis, lumbosacral radiculopathy, lumbosacral herniation,
subluxation at L3-4, subluxation at C3-4, and right shoulder sprain were caused or aggravated by the May 8, 2017
work incident. OWCP has administratively combined File No. xxxxxx610 and File No. xxxxxx113, with the former
serving as the master file.

2

revealed intermediate to high-grade partial thickness articular surface tear of the infraspinatus
tendon, supraspinatus tendinosis, and partial thickness tear of the biceps anchor.
On March 7, 2019 Dr. Manoj Sadhnani, a Board-certified podiatrist, requested that OWCP
expand acceptance of appellant’s claim to include the additional condition of right ankle
tenosynovitis.
By decision dated March 20, 2019, OWCP expanded acceptance of appellant’s claim to
include the additional condition of left shoulder rotator cuff tear, in addition to the previously
accepted conditions of cervical sprain, and sprain of left shoulder joint. It further informed
appellant that, if the current accepted conditions needed to be revised or additional complications
related to the current conditions needed to be added, appellant’s physician should explain in
writing, with medical rationale, the relationship between the conditions and the work injury, or the
current accepted conditions noted above.
On April 11, 2019 appellant indicated that he was still seeking expansion of the acceptance
of his claim for approval of additional diagnoses. He reported that his right ankle injury occurred
as a result of the accepted September 27, 2016 employment injury when he was chased by two
dogs, causing him to flee over a 10-foot porch and land on the pavement.
In response to OWCP’s March 20, 2019 decision, appellant submitted a number of medical
reports in support of expansion of his claim.
In a February 19, 2019 report, Dr. Raymond Bartoli, a treating chiropractor, noted that
appellant had injured his low back in a work-related accident. He diagnosed lumbar disc syndrome
and radiculopathy, and segmental dysfunction of the lumbar spine. On May 23, 2019 Dr. Bartoli
noted additional diagnoses including cervical disc syndrome, lumbar disc syndrome, segmental
dysfunction of the cervical and lumbar spine, and subluxation of the cervical spine. In a separate
report dated May 23, 2019, he requested that acceptance of appellant’s claim be expanded to
include his additional diagnoses.
Dr. Sadhnani reported on February 21, and March 7, 2019 that appellant had experienced
a painful ankle since he fell off a porch on September 27, 2016 and landed with impact on
pavement. He diagnosed right ankle sprain, osteochondritis of the right ankle, and tenosynovitis
of the ankle.
In a narrative report dated March 20, 2019, Dr. Paul M. Brisson, a Board-certified
orthopedic surgeon, related appellant’s history of injury and noted that appellant felt immediate
pain to his cervical and lumbar spine, as well as to his left shoulder. He explained that appellant’s
symptoms had remained severe and had limited his endurance and capacity to perform daily
activities. Dr. Brisson concluded that appellant had sustained injury to his cervical and lumbar
spine, and left shoulder on September 27, 2016. Appellant’s diagnoses were listed as multilevel
disc herniation from C4 through C7 resulting in central and uncinated stenosis as well as
spondylosis at C4 through C6, and lumbar disc herniation at L2 and L3. In his report dated
April 24, 2019, Dr. Brisson reiterated his prior findings and also noted that appellant had sustained
a separate injury to his right foot.

3

Dr. Barry Katzman, a Board-certified orthopedic surgeon, noted on April 29, 2019 that
appellant’s diagnoses of right wrist sprain, right wrist tenosynovitis, and right wrist tendinitis with
triangular fibrocartiledge complex (TFCC) tear should be accepted. In a narrative report dated
May 13, 2019, he noted appellant’s history of injury on September 27, 2016 and that appellant was
being evaluated for continued left shoulder pain, for which he was to undergo surgical repair.
Dr. Katzman diagnosed left shoulder strain with left labral tear, impingement syndrome and partial
rotator cuff tear; right wrist sprain, right TFCC tear, and right wrist tendinosis and tenosynovitis.
By decision dated June 6, 2019, OWCP denied expansion of the acceptance of appellant’s
claim to include the additional conditions of right ankle sprain, osteochondritis of the right ankle,
right ankle tenosynovitis, and other specific joint derangements of the right ankle, finding that the
medical evidence of record failed to establish that the conditions were causally related to the
accepted September 27, 2016 employment injury. It also noted that medical reports had been
received connecting additional diagnoses as causally related to his cervical and lumbar spine, left
shoulder, and right wrist, but these conditions were not accepted conditions. OWCP found that
appellant’s claim remained accepted for sprain of left shoulder joint, cervical sprain, and left
shoulder rotator cuff tear.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
The medical evidence required to establish causal relationship between a claimed specific
condition or period of disability and an employment injury is rationalized medical opinion
evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8 Where an employee claims that a

4

Supra note 2.

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020);W.L., Docket No. 17-1965 (issued September 12, 2018);
Victor J. Woodhams, 41 ECAB 345 (2005).

4

condition not accepted or approved by OWCP was due to an employment injury, he or she bears
the burden of proof to establish that the condition is causally related to the employment injury.9
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP denied expansion of the acceptance of appellant’s claim finding that the medical
evidence of record failed to establish a work-related right ankle injury. It did not, however, discuss
whether the evidence submitted was sufficient to establish expansion of the acceptance of the claim
for the additional conditions appellant alleged were causally related to the accepted employment
injury.10 The Board notes that the medical reports submitted for expansion of the acceptance of
the claim also included additional conditions related to the cervical spine, lumbar spine, left
shoulder, and right wrist. The record reflects that the reports from Dr. Brisson discussed additional
diagnoses of multilevel disc herniation from C4 through C7 resulting in central and uncinated
stenosis, spondylosis at C4-5, C5, and C6, and lumbar disc herniation at L2-3 as a result of the
September 27, 2016 employment injury. Dr. Katzman’s reports addressed appellant’s left
shoulder, and right wrist conditions, while Dr. Bartoli’s reports noted additional cervical and
lumbar spine conditions including subluxation of the cervical spine. OWCP failed to review these
medical reports and make proper findings with respect to the additional conditions described.
Instead, it merely concluded that these were not accepted conditions. It, thus, failed to discharge
its responsibility to set forth findings of fact and a clear statement of reasons explaining its
disposition so that appellant could understand the basis for the decision, as well as the precise
defect and the evidence needed to overcome the denial of his traumatic injury claim.11
FECA provides that OWCP shall determine and make findings of fact in making an award
for or against payment of compensation after considering the claim presented by the employee and
after completing such investigation as OWCP considers necessary with respect to the claim.12
The Board, therefore, must set aside the June 6, 2019 decision of OWCP and remand the
case so that it may make proper findings of fact and provide reasons for its decision, pursuant to
the standards set forth in section 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.126.13 Following such
further development as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
9

S.M., Docket No. 20-0241 (issued August 25, 2020); see D.M., Docket No. 18-0757 (issued November 14, 2018);
JaJa K. Asaramo, 55 ECAB 200, 204 (2004).
10

See L.B., Docket No. 19-0775 (issued January 16, 2020).

11

M.J., Docket No. 18-0605 (issued April 12, 2019); R.M., Docket No. 16-0532 (issued August 9, 2017).

12

5 U.S.C. § 8124(a)(2).

13

C.M., Docket No. 20-0428 (issued August 25, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision.
Issued: November 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

